Citation Nr: 1034257	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-20 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for metastatic ampullary 
cancer for purposes of accrued benefits.

3.  Entitlement to service connection for hypertension for 
purposes of accrued benefits.

4.  Entitlement to service connection for posttraumatic stress 
disorder for purposes of accrued benefits.

5.  Entitlement to service connection for low back pain for 
purposes of accrued benefits.

6.  Entitlement to service connection for sleep apnea for 
purposes of accrued benefits.

7.  Entitlement to service connection for diabetes mellitus for 
purposes of accrued benefits.

8.  Entitlement to service connection for arthritis of the 
bilateral knees for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Appellant and her sister


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to June 
1974.  The Veteran also had service in a reserve component 
following active service.  The record is unclear as to the 
specific dates of the Veteran's National Guard service.  The 
Veteran died in November 2006.  The appellant is the Veteran's 
widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied the benefits sought on appeal.

The appellant and her sister testified before the undersigned 
Acting Veterans Law Judge at a hearing at the Board's offices in 
Washington, DC, in May 2010.  A transcript of the hearing has 
been associated with the appellant's claims file.  


REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the appellant's 
claims.

The Board notes at the outset that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

The Board notes that, as an initial matter, the appellant 
indicated at the May 2010 hearing that the Veteran served in the 
"Army National Guard Reserve" for approximately 12 years 
following his separation from active duty.  The appellant further 
stated that she had sought to obtain treatment records from this 
period of service from the National Personnel Records Center in 
St. Louis, Missouri, but had been unsuccessful.  No copies of 
service treatment records relating to the Veteran's service in 
the Army National Guard or Army Reserve have been associated with 
the claims file.  The Board notes that once VA is put on notice 
of relevant medical records, VA has a duty to attempt to obtain 
those records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  Thus, on remand the agency of original jurisdiction 
(AOJ) must contact the appellant to confirm what unit of the Army 
National Guard or Army Reserve the Veteran was assigned to.  Once 
such information has been obtained, the AOJ must request that the 
National Guard or Reserve unit provide all service treatment 
records for the Veteran's time with the unit or identify the 
location where any such records may be archived.

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).  A surviving spouse of a qualifying Veteran 
who died as a result of a service-connected disability is 
entitled to receive dependency and indemnity compensation (DIC).  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 
(2009).

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability that was incurred 
in or aggravated by active service, or that was proximately due 
to or the result of a service-connected condition, was either a 
principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 
1310; 38 C.F.R. §§ 3.303, 3.312(a).  For a service-connected 
disability to be the principal cause of death, it must singularly 
or jointly with some other condition be the immediate or 
underlying cause of death, or be etiologically related thereto.  
38 C.F.R. § 3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).

According to his death certificate, the Veteran died on November 
[redacted], 2006.  The death certificate lists metastatic ampullary 
cancer as the immediate cause of death, with other contributory 
conditions identified as cardiac arrest and aspiration pneumonia.  
At the time of his death, the Veteran was not service connected 
for any disability.

The appellant primarily contends that service connection for the 
cause of the Veteran's death should be granted because he had 
carried a diagnosis of hypertension since service and she 
believed that his hypertension contributed to death.  The 
appellant has also contended that the Veteran's metastatic 
ampullary cancer was related to his military service.  A review 
of the medical records reveals that the Veteran carried a 
diagnosis of metastatic ampullary cancer as early as May 2006.  
Records from the Veteran's private physicians also identify 
diagnoses of jaundice, respiratory insufficiency, anemia, 
septicemia, gout, and a history of alcohol consumption.  He also 
carried diagnoses of hypertension, dating back to at least July 
1998.  The Veteran's private doctor submitted a letter in March 
2007 in which he opined that the Veteran's fatal cancer was "at 
least as likely as not the result of some activity connected to 
or related to his military career."  The physician did not, 
however, provide a rationale for this opinion.  

In the context of a claim for service connection for the cause of 
a Veteran's death, VA is required to obtain a medical opinion as 
to the relationship between the Veteran's death and service 
unless no reasonable possibility exists that such an opinion 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West 2002); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  In 
this case, no such opinion has been obtained.  

In regards to the private doctor's letter discussed above, the 
Board notes in addition that the failure of a physician to 
provide a basis for his or her opinion goes to the weight or 
credibility of the evidence.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  The Court has further recognized that 
a mere statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this case, although the 
Veteran's private treatment provider has addressed the 
possibility of an etiological relationship between the Veteran's 
service and the metastatic ampullary cancer that caused his 
death, the physician did not provide any rationale explaining 
that opinion.  Thus, further development is required.  See 
38 C.F.R. § 4.2 (2009) (providing that where an examination 
report does not contain sufficient detail, it is inadequate for 
evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 301 (2008) (a medical examination report must contain 
clear conclusions with supporting data and a reasoned medical 
explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (a medical opinion must be supported by an 
analysis that the Board can consider and weigh against contrary 
opinions).  Accordingly, remand is required.

The Board thus finds that a VA medical opinion should be obtained 
in order to properly assess the appellant's cause of death claim.  
Although the death certificate lists metastatic ampullary cancer 
as the immediate cause of death with cardiac arrest and 
aspiration pneumonia identified as contributory causes, the March 
2007 private physician's letter indicates that the Veteran's 
service could be in some way related to the cancer that caused 
his death.  The opinion should address the etiology of the 
Veteran's metastatic ampullary cancer as well as whether the 
Veteran's death was related in any way to his active military 
service.  The examiner must address particularly the March 2007 
opinion from the Veteran's private treating physician in the 
context of any negative opinion.

Regarding the appellant's claims for entitlement to service 
connection for metastatic ampullary cancer, hypertension, 
posttraumatic stress disorder, low back pain, sleep apnea, 
diabetes mellitus, and arthritis of the bilateral knees for 
purposes of accrued benefits, the Board notes that the 
appellant's representative argued in a May 2010 informal hearing 
presentation that the VA Form 9 submitted by the appellant in 
July 2008-less than one year after the issuance of the rating 
decision at issue-indicates the appellant's disagreement with 
the denial of the claims for service connection for accrued 
benefits purposes in the August 2007 rating decision and should 
thus be construed as a valid and timely notice of disagreement as 
to those issues.  Construed in the light most favorable to the 
appellant, and in consideration of the statements of the 
appellant's representative, the Board thus finds that the July 
2008 VA Form 9 constitutes a notice of disagreement as to the 
claims for entitlement to service connection for metastatic 
ampullary cancer, hypertension, posttraumatic stress disorder, 
low back pain, sleep apnea, diabetes mellitus, and arthritis of 
the bilateral knees for purposes of accrued benefits.  However, 
the RO has not issued a statement of the case on these issues, 
and as a result no appeal has been perfected.  The United States 
Court of Appeals for Veterans Claims has held that where a notice 
of disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate Board 
action is to remand the issue to the AOJ for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The AOJ must ask the appellant to 
clarify which National Guard or Reserve 
unit the Veteran served with.  Once such 
information is obtained, the AOJ must 
contact the relevant unit and request that 
it provide all available service treatment 
records pertaining to the Veteran's 
periods of service with the unit.  If such 
records have been archived, the location 
should be sought and a request for copies 
made.  All records and/or responses 
received should be associated with the 
claims file.

2.  After securing any additional records, 
the claims file must be forwarded to a VA 
physician for a medical opinion report.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated physician.  The physician 
should provide an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) that 
the principal or a contributory cause of 
the Veteran's death began during the 
Veteran's military service or otherwise 
developed as a result of disease or injury 
coincident with military service.  
Consideration must be given to the March 
2007 private physician's letter in the 
context of any negative opinion.  The 
physician must provide the complete 
rationale for the opinions provided, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate.

3.  After the requested opinion report has 
been completed, the report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, it must be returned to the 
physician.

4.  After securing any additional records, 
and after undertaking any other 
development deemed appropriate, the AOJ 
must re-adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  If any benefit sought is not 
granted, the appellant and her 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

5.  The AOJ must issue to the appellant a 
statement of the case addressing the 
claims for entitlement to service 
connection for metastatic ampullary 
cancer, hypertension, posttraumatic stress 
disorder, low back pain, sleep apnea, 
diabetes mellitus, and arthritis of the 
bilateral knees for purposes of accrued 
benefits.  Along with the SOC, the AOJ 
must furnish to the appellant a VA Form 9 
(Appeal to Board of Veterans' Appeals) and 
afford her time to perfect an appeal of 
these issues.  The appellant is hereby 
reminded that appellate consideration of 
these claims may be obtained only if a 
timely appeal is perfected.  If, and only 
if, the appellant files a timely appeal, 
these issues should be returned to the 
Board.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


